Citation Nr: 0801624	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-30 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for compression fracture 
of the 8th thoracic vertebra with degenerative changes and 
lumbar spine condition with numbness to the legs, evaluated 
as 20 percent disabling from May 19, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from August 1963 to 
February 1964 and from July 1964 to March 1966.  

This matter initially came to the Board of Veterans' Appeals 
(Board) following a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  At that time, the RO denied the 
veteran's claim for a rating greater than 10 percent for 
compression fracture of the 8th thoracic vertebra with 
degenerative changes.  It also denied the veteran's claim for 
service connection for numbness of the legs.  

In a May 2004 rating decision, the RO granted service 
connection for a lumbar spine condition with numbness of the 
legs.  It re-characterized the issue on appeal as compression 
fracture of the 8th thoracic vertebra with degenerative 
changes and lumbar spine condition with numbness to the legs; 
the RO increased the veteran's disability rating from 10 
percent to 20 percent, effective May 19, 2003.  

In December 2005, the veteran notified the RO that he wished 
to withdraw his request for a videoconference hearing before 
a member of the Board.  

In a March 2007 decision, the Board denied the veteran's 
claim for a rating greater than 10 percent prior to May 19, 
2003, for compression fracture of the 8th thoracic vertebra 
with degenerative changes.  The Board remanded the veteran's 
claim for a rating greater than 20 percent from May 19, 2003, 
for compression fracture of the 8th thoracic vertebra with 
degenerative changes and lumbar spine condition with numbness 
to the legs.  Following further development of the record, 
the Appeals Management Center (AMC) denied the veteran's 
claim and returned this matter to the Board.  




FINDINGS OF FACT

1.  An examination is required to establish a rating greater 
than 20 percent from May 19, 2003, for compression fracture 
of the 8th thoracic vertebra with degenerative changes and 
lumbar spine condition with numbness to the legs.

2.  The veteran failed to report to a July 2007 medical 
examination at the VA Medical Center (VAMC) in Dallas, Texas 
(Donahue Clinic) scheduled in conjunction with his claim for 
a higher rating; he has not shown good cause for his failure 
to report.  


CONCLUSION OF LAW

A rating greater than 20 percent from May 19, 2003, for 
compression fracture of the 8th thoracic vertebra with 
degenerative changes and lumbar spine condition with numbness 
to the legs is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5285, 5291, 5292 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board noted in its March 2007 remand that in a report of 
June 2003 VA (QTC Medical Services) examination, the examiner 
noted that examination of the veteran's thoracic spine 
revealed no complaints of pain on movement.  Later in the 
examination report, however, the examiner noted that range of 
motion of the "spine" was additionally limited by pain and 
that pain had a major functional impact.  

In a report of an April 2004 VA (QTC Medical Services) 
examination, the examiner noted the veteran's complaints of 
an inability to walk or run long distances and the inability 
to sit for a long period.  It was also noted that examination 
of the thoracolumbar spine revealed complaints of radiating 
pain on movement and that the pain shot down the veteran's 
legs and across his back when bending at crest.  Range of 
motion of the veteran's thoracolumbar spine, however, was 
essentially normal with no more than slight limitation of 
motion in extension, lateral flexion and rotation.  The 
examiner reported that range of motion was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination.  Furthermore, there was sensory dysfunction 
of the lower legs with "findings" of shooting pain down the 
legs and lower back with bending or walking.  The examiner 
commented as follows, 

For the claimant's claimed condition of lumbar 
spine condition with numbness to bilateral legs, 
the diagnosis is thoracic compression fracture T8 
with radiculopathy to lower extremities and lower 
back.  The subjective factors are shooting pains 
down legs and lower back with bending at waist 
and thorax.  The objective factors are [t]ender 
[thoracic, lumbar spine] paraspinal muscles.  

The examiner's finding appeared to conflict with findings in 
a February 2004 VA Pain Management History and Physical 
examination.  In that examination, the examiner's assessment 
was chronic low back and bilateral lower extremity pain 
secondary to degenerative disc disease and clinical facet 
degenerative joint disease; in addition to thoracic spine 
pain secondary to scoliosis and kyphosis with probable 
cervical radiculopathy.  

The Board concluded that neither the June 2003 or April 2004 
examiner adequately quantified any identified functional loss 
experienced by the veteran due to pain in his low back and 
legs in terms of additional loss in range of motion of the 
thoracolumbar spine.  Thus, the Board remanded the veteran's 
claim for a medical examination to assess the veteran's 
symptomatology associated with his service-connected 
compression fracture of the 8th thoracic vertebra with 
degenerative changes and lumbar spine condition with numbness 
to the legs, and to sufficiently address all pertinent 
disability factors set forth in 38 C.F.R. §§ 4.40 and 4.45, 
to include the extent of functional loss due to pain.  DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The examiner was 
also asked to provide information on the severity of any 
nerve seemingly affected by radiculopathy so that the 
radiating pain could be properly rated.  In addition, the 
originating agency was instructed to invite the veteran to 
submit or identify any pertinent evidence with respect to his 
claim.  The veteran was placed on notice that failure to 
report to any scheduled examination, without good cause, 
could result in a denial of his claim per 38 C.F.R. 
§ 3.655(b) (2007).  

In May 2007, the veteran identified having received treatment 
at the Bonham VAMC.  In June 2007, the RO obtained treatment 
records from that VA medical facility.  In particular, an 
April 2006 Physical Medicine and Rehabilitation (PM&R) 
consultation note reflects that a September 2005 MRI 
(magnetic resonance imaging) study of the veteran's lumbar 
spine revealed no significant degenerative disc disease 
changes in the lumbosacral spine and that the lower thoracic 
cord and conus appeared grossly normal.  The PM&R 
consultation note also reflects that on physical examination, 
flexion and extension of the veteran's back was decreased, 
and that he had increased pain with flexion and extension.  
Furthermore, the consultation note reflects that the veteran 
underwent neurological diagnostic testing.  In this regard, 
the test impression noted that, apparently, an NCS (nerve 
conduction study) was abnormal.  The impression also noted 
the following, 

Incomplete study.  Towards the end of NCS and 
before EMG [electromyograph] [could] be done 
[the veteran] became very upset and started to 
shout[,] "I know what is wrong with me and why 
does not anyone wants to do surgery on me."  
He refused the rest of examination.  At this 
point unable to draw any conclusions.   

In a June 2007 letter, the AMC notified the veteran that he 
would be scheduled for a VA examination at the Dallas VAMC.  
The veteran was informed that he would be notified by the 
Dallas VAMC when and where to report.  Subsequent 
correspondence in the claims file, dated in August 2007, from 
the VA North Texas Healthcare System to the AMC reflects that 
the veteran had reportedly called on July 23, 2007, and 
cancelled his scheduled examination appointment.  No reason 
was noted as to why the veteran had cancelled other than he 
was unable to keep the appointment.  

In an August 2007 supplemental statement of the case (SSOC), 
the AMC denied the veteran's claim.  In the SSOC, the AMC 
noted that the veteran had failed to report for his scheduled 
VA examination.  It instructed the veteran that if he had 
evidence showing good cause for failing to report for his 
scheduled examination, he should forward such evidence to the 
AMC and indicate when and where he would be willing to report 
for an examination.  A review of the claims file does not 
reflect any notice from the veteran regarding a willingness 
to report for an additional examination.  Furthermore, the 
veteran's representative, in a November 2007 Appellant's 
Post-Remand Brief, did not report that the veteran wished to 
be scheduled for another VA examination.  

The Board notes that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  38 C.F.R. § 
3.655(a).  When the examination was scheduled in conjunction 
with . . . a claim for increase, the claim shall be denied.  
38 C.F.R. 3.655(b).

Here, the veteran has not provided any further explanation 
regarding his failure to report for his scheduled July 2007 
VA examination.  As noted above, a review of the claims file 
does not reflect that the veteran has contacted the AMC (or 
the RO and/or his service representative) and requested that 
he be rescheduled for another VA examination.  In light of 
the above, the Board finds that the veteran has failed to 
report to a scheduled VA examination without showing good 
cause for his failure to report.  

The United States Court of Appeals for Veterans Claims has 
emphasized, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 178 (2005), citing Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)).  

In this instance, the duty to assist has been frustrated by 
the veteran's failure to report for a VA examination needed 
to produce evidence essential to his claim.  If the veteran 
believes he is entitled to a rating greater than 20 percent 
from May 19, 2003, for compression fracture of the 8th 
thoracic vertebra with degenerative changes and lumbar spine 
condition with numbness to the legs, he must at least fulfill 
his minimal obligation of reporting for a VA medical 
examination when it is scheduled or rescheduling a missed 
examination in a timely fashion, which he has not done.  

As already noted, when entitlement to an increased rating 
cannot be established without a VA examination and a 
claimant, without good cause, fails to report for such an 
examination, the claim shall be denied.  38 C.F.R. § 
3.655(a), (b).  The evidence described above illustrates how 
information necessary to ascertain whether the veteran has 
limited motion or disability due to functional loss that 
equates to greater disability than contemplated by the 20 
percent rating is required.  Additionally, any nerve 
seemingly affected by radiculopathy could not be rated 
without the examination.  As the veteran has failed to report 
to a VA examination without showing good cause, the law is 
dispositive and the Board has no alternative but to deny the 
veteran's claim.  

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Although the VCAA imposes certain notice obligations on VA, 
which obligations the RO and AMC have undertaken through 
various correspondence, the salient point to be made is that 
VA's efforts to assist the veteran have been thwarted by the 
veteran's failure to appear for an examination.  In such a 
circumstance, the operative regulation (38 C.F.R. § 3.655) 
requires that a claim for an increase, such as the veteran's, 
be denied.  In other words, no further obligation exists; the 
claim is concluded by the denial mandated by § 3.655.  
Further analysis of whether VA complied with the VCAA is 
therefore not required.  


ORDER

The claim for a rating greater than 20 percent from May 19, 
2003, for compression fracture of the 8th thoracic vertebra 
with degenerative changes and lumbar spine condition with 
numbness to the legs is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


